Citation Nr: 0127585	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  99-13 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
left knee injury with history of patellofemoral dislocation 
and medial collateral ligament strain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1976 to November 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center in Wichita, Kansas.  In the decision, the RO confirmed 
a previously assigned 10 percent rating for the veteran's 
left knee disorder.  The case was subsequently transferred to 
the Regional Office (RO) in Phoenix, Arizona.  In a decision 
of December 2000, the RO assigned a separate 10 percent 
rating for traumatic arthritis of the left knee, but 
confirmed the 10 percent rating for the left knee injury with 
history of patellofemoral dislocation and medial collateral 
ligament strain.

REMAND

The veteran filed his claim for an increased evaluation of 
the left knee in July 1998.  In September 1998, VA conducted 
an orthopedic joint examination via private orthopedic 
specialist.  A medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  The September 1998 VA examination, 
although fairly thorough in its assessment, fails to document 
that the claims file was reviewed prior to examination.  The 
examination report makes no reference to the claims file or 
otherwise suggests it was reviewed.  In fact, the RO's 
attached request form for the joint examination includes the 
statement, "C-File not needed."  The Board notes that 
because the left knee disorder has been symptomatic 
throughout the adjudicative period, the harmless error 
exception for failing to review the claims file is 
inapplicable.  Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).

The Board further notes that in November 1999, the veteran 
testified at a personal hearing at the RO that his left knee 
disorder had worsened.  He provided specific testimony 
regarding symptoms, such as knee swelling, which had been 
absent during the September 1998 examination.  Transcript, p. 
10, 12.  In light of such testimony, combined with the 
submission of recent treatment records from several medical 
facilities, the Board finds that the substantially dated 
September 1998 examination does not adequately represent the 
current level of disability, and that reexamination is 
required.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); 
Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95. 

There have also been changes in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of well groundedness 
and redefines the obligations of VA with respect to the duty 
to assist.  On August 29, 2001, the final regulations 
implementing the VCAA were published in the Federal Register.  
The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

Where the law or regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Because the RO has not yet considered 
whether any additional notification or development action is 
required under VCAA, it would be potentially prejudicial to 
the veteran if the Board were to proceed to issue a decision 
at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, who 
may possess additional records pertinent 
to his claim.  After securing any 
necessary authorization or medical 
releases, the RO should make reasonable 
efforts to obtain legible copies of the 
veteran's complete treatment records from 
all sources adequately identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.  

2.  If, after completion of the above, 
the RO is unable to obtain any of the 
relevant records sought, it shall notify 
the veteran that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  38 
U.S.C.A. § 5103A(b)(2) (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).

3.  The RO should schedule the veteran 
for a VA orthopedic/joints examination 
for the purpose of ascertaining the 
current severity of his left knee 
disability.  The veteran is hereby 
advised that failure to report for any 
scheduled VA examination without good 
cause shown may result in a denial of his 
claim.  38 C.F.R. § 3.655 (2001); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  The claims file, a separate copy 
of this remand, and the criteria of 
38 C.F.R. § 4.40, 4.45, and 4.59 (2001) 
should be made available to and reviewed 
by the examiner in connection with the 
examination.  The examiner must note in 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination. 

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including 
specifically, arthritis, instability of 
the knee, active and passive range of 
motion in degrees, and comment on the 
functional limitations, if any, caused by 
the veteran's service-connected left knee 
in light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  It is requested 
that the examiner provide explicit 
responses to the following questions:

	(a)  Does the service-connected left knee 
disability cause weakened movement, 
crepitation, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy, and if 
so, what is the effect of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner should so 
indicate.

(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the knee, and whether there are any other 
objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected left knee 
disability.  The VA examiner should 
specifically determine whether the 
subjective complaints of pain are 
supported by the objective findings made 
on examination.  If unable to make this 
determination, the examiner should so 
state.  

(c)  The examiner should address whether 
the service-connected left knee 
disability involves only the joint 
structure, or the muscles and nerves as 
well.

Any further indicated special studies 
should be conducted.  Any opinions 
expressed by the examiner as to the 
severity of the left knee disability, and 
in response to the foregoing questions, 
must be accompanied by a complete 
rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  The RO must also review the claims 
file to ensure that any other notification 
and development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.		  See 
Holliday v. Principi, 14 Vet. App. 280 
(2001). 

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to an increased 
evaluation of the left knee.  In this 
regard, the RO should document its 
consideration of the applicability of the 
criteria of  38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, and 4.59 (2001).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

